Citation Nr: 0934470	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-34 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to August 1972 
and from December 2003 to March 2005.
 
This matter is on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.

This case was referred to a specialist by the Board in April 
2009 for further development and is now ready for 
disposition.


FINDING OF FACT

Hearing loss preexisted service and was not aggravated by 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
active duty service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the issues of pre-existing disorder and 
aggravation, the Board notes that a veteran is considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrated that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2008).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that a disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (detailing 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 38 
C.F.R. § 3.304(b) should be construed as consistent with the 
VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008).  VA bears the burden to rebut the 
presumption of aggravation in service.  Laposky v. Brown, 4 
Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  

Additionally, temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of 
the condition" - that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Finally, as relevant here, 38 C.F.R. § 3.385 defines impaired 
hearing as a disability for VA purposes when the hearing 
thresholds for any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz are 40 decibels or more; the thresholds 
for at least three of these frequencies are 26 decibels; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

The Board has considered the evidence contained in the record 
and concludes that the evidence does not show that the 
Veteran incurred any hearing loss that is attributable to his 
active duty service.  

As an initial matter, the Veteran's service treatment records 
indicate that he had hearing loss prior to his entry into 
active duty.  Specifically, at his entry physical examination 
upon in September 2003, his hearing thresholds were at or in 
excess of 40 dB at all frequencies from 1000 to 4000 Hz in 
his right ear and at 3000 to 4000 Hz in his left ear.  

Consequently, as impaired hearing was observed at his pre-
induction physical examination prior to active duty, the 
presumption of soundness is inapplicable.  Instead, in order 
for service connection to be established, the evidence must 
show that the Veteran's active duty further aggravated his 
hearing loss beyond the natural progression of the disorder.

The Veteran's service treatment records indicate that he 
sought treatment in January 2005 after being exposed to an 
enemy rocket attack in April 2004 which resulted in severe 
noise exposure.  At his post-deployment health assessment in 
February 2005, he again complained of reduced hearing.  
However, the service treatment records do not include an 
audiological examination upon his release from active duty in 
March 2005.  

Nevertheless, since the Veteran submitted this claim in June 
2005, he has undergone a number of VA audiological 
examinations for the purpose of determining the extent, if 
any, to which his hearing loss had been aggravated.  However, 
in each case, VA examiners were unable to obtain quantifiable 
results.

For example, at the Veteran's first VA audiological 
examination in November 2005, the examiner was unable to 
obtain reliable information about the Veteran's disorder.  
Specifically, the examiner noted that the Veteran's word 
recognition scores were poorer than expected based on the 
ease of conversational communication.  Additionally, his 
responses to pure tone threshold stimuli were observed by the 
examiner to be delayed and "not representative of true 
thresholds."  The Board also notes that the Veteran 
underwent a general VA examination approximately two weeks 
prior to the audiological examination, where he did not 
mention his hearing loss at all.

At his second VA examination in December 2005, the Veteran 
continued to be uncooperative with the examiner, and the 
examination again failed to generate effective results.  The 
examiner again noted that the Veteran was able to respond at 
normal conversational levels and without the benefit of 
visual cues.  A 90 dB sound actually startled him and he was 
able to respond to audio stimuli at a level he claimed he 
could not hear.  The examiner also concluded that the 
Veteran's word recognition scores, which were not listed, 
were not reflective of his communication ability.  

At a third VA examination in February 2007, the Veteran was 
intolerant to the noise generated by a tympanometer, although 
the examiner noted that the noise level was below his 
voluntary thresholds and should not have been heard.  
Additionally, his behavioral hearing thresholds continued to 
be elevated compared to his speech reception thresholds of 34 
and 26 dB in the right and left ear, respectively.  

The first pure tone threshold data since the Veteran's 
release from active duty were not until a National Guard 
audiological examination in January 2008.  There, from 500 to 
4000 Hz, his hearing thresholds ranged from 55-70 dB in the 
right ear and from 60-70 dB in his left ear.  However, audio 
brainstem response (ABR) testing, conducted in May 2008 
revealed responses to levels as low as 30 to 40 dB which, as 
the evaluating audiologist noted, was 15 to 25 dB better than 
the hearing thresholds exhibited by the Veteran in January 
2008.  The inconsistency, the audiologist believed, suggested 
pseudohypacusis (exaggerated hearing loss).  

Given the Veteran's assertions and apparent symptomatology 
that was inconsistent with observed audiological results, the 
Board referred the Veteran's claim to an otolaryngologist for 
his expert opinion on the Veteran's symptoms.  In a letter 
received in June 2009, this specialist noted that the 
Veteran's speech recognition thresholds at his February 2007 
VA examination were at near normal levels.  

Moreover, the specialist noted that true threshold levels 
were generally 10 dB better than what could be obtained 
through ABR testing.  Given that the Veteran's ABR testing 
results were in the range of 30 to 40 dB, his hearing was 
shown to be at approximately normal levels.  Therefore, based 
on the evidence of record, the specialist stated that, 
although the Veteran could have experienced hearing loss 
while on active duty, there was "no evidence in the record 
to support this claim." 

A reasonable reading of this opinion is that a current level 
of hearing loss is unable to be established.  As the level of 
hearing loss was undeterminable, despite multiple attempts, 
it cannot be said that preexisting hearing loss was 
aggravated by service.

The Board has also considered the February 2007 VA examiner's 
opinion that hearing loss was at least as likely as not 
attributable to active duty service.  According to the 
examiner, the relationship between noise exposure and hearing 
loss was well documented although the examiner conceded that 
the type and degree of current hearing loss could not be 
determined.

However, this opinion is of little relevance.  Significantly, 
because the Veteran had preexisting hearing loss, the 
question is whether the disorder was aggravated by service, 
not whether the disorder was incurred in service.  Despite 
the February 2007 opinion, hearing loss was obviously not 
incurred in ("caused by") service because it existed prior 
to the time he entered into service.  Therefore, this opinion 
is not probative to the current issue on appeal.

The Board has also considered the Veteran's statements and 
sworn testimony asserting that his hearing loss was 
aggravated by active duty service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
sensorineural hearing loss is not the type of condition that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  On the other hand, such competent evidence has 
been provided by the medical personnel who have examined the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  

Moreover, as discussed above, in view of the difference 
between the objective test results such as the ABR testing 
and the Veteran's own perceived hearing, the Board also 
concludes that whatever symptoms the Veteran's may be 
competent report that relate to the extent of his hearing 
loss are of diminished credibility.  Therefore, the Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25.  
In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and VA outpatient treatment records

Further, the Veteran submitted private records, including 
records from his National Guard unit.  Additionally, he was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge in 
September 2008.  

Next, specific VA medical examinations and opinions pertinent 
to the issue on appeal were obtained in November and December 
2005, and February 2007.  Additionally, the Veteran's file 
was reviewed by a medical specialist, who provided his own 
opinion in June 2009.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


